DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Specification
The disclosure is objected to because of the following informalities: in as-filed paragraph [0018], it appears that “3232” should be “32”.  
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless —
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1-5, 7-13, and 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Davis et al. (US 20180363418).
Regarding claim 1: Davis discloses a slurry outlet system  and a method for pressure sealingly closing a slurry outlet system (Figs. 1-3). Davis discloses a top sub 200 having a seal 206, 208 (Figs. 2-3; [0017]). Davis discloses a closure sleeve 204 positionable in an open position spaced from the top sub during a slurry pumping operation and a closed position wherein the closure sleeve sealingly interacts with the seal (Figs. 2-3; [0017]). Davis discloses a protector sleeve 214 disposed to protect the seal and movable upon the closure sleeve becoming sufficiently close to the protector sleeve (Figs. 2-3; [0019]). Davis discloses bringing a closure sleeve into proximity with a top sub of the slurry outlet system and displacing a protector sleeve, with the closure sleeve, off a seal of the top sub and simultaneously making sealing contact between the closure sleeve and the seal (see above; (Figs. 2-3; [0017]-[0019]).  
Regarding claim 2: Davis discloses that the top sub includes a plurality of seals (Figs. 2-3; [0018]). 
Regarding claims 3 and 17: Davis discloses a wiper 218 and using the wiper (Figs. 2-3; [0021]). 
Regarding claim 4: Davis discloses that the closure sleeve contacts the protector sleeve (Fig. 3). 
Regarding claim 5: Davis discloses a crossover tool disposed radially inwardly of the top sub in a gravel packing, fracing or frac packing position of the system and removed therefrom after completion of a gravel packing, fracing or frac packing operation (Fig. 2; [0001]; [0019], [0023]). 
Regarding claim 7: Davis discloses that the seal is one or more of an o- ring, a bonded seal, metal seal, a seal stack or non-elastomeric seals ([0018]). 
Regarding claim 8: Davis discloses that the closure sleeve includes an outside surface for interacting with the seal in the top sub that is a seal less uninterrupted surface (Figs. 2-3). 
Regarding claim 9: Davis discloses that the protector sleeve creates a pocket segregated from particulate incursion (Figs. 2-3 - the pocket is the space that encloses spring 216). 
Regarding claim 10: Davis discloses that the protector sleeve is a part of a seal protection subsystem (Figs. 2-3; [0017]). 
Regarding claim 11: Davis discloses that the subsystem includes a pocket receptive of the protector sleeve in a closed position of the system (Figs. 2-3 - the pocket is the space that encloses spring 216). 
Regarding claim 12: Davis discloses a biasing arrangement 216 disposed to bias the protector sleeve (Figs. 2-3; [0017]). 
Regarding claim 13: Davis discloses a release member attached to the protector sleeve (Figs. 2-3; [0020] - engaging shoulders). 
Regarding claim 15: Davis discloses that the protector sleeve includes an engagement feature to engage the closure sleeve (Fig. 3 - engaging shoulders). 
Regarding claim 18: Davis discloses that the urging of the protector sleeve includes causing the release of a release member. (Figs. 2-3; [0020] - engaging shoulders). 
Regarding claim 19: Davis discloses that the urging of the protector sleeve includes disposing the protector sleeve in a pocket of a seal protection subsystem (Figs. 2-3 - the pocket is the space that encloses spring 216). 
Regarding claim 20: Davis discloses a wellbore system comprising a borehole in a subsurface formation and a string including a slurry outlet system (see above; Figs. 1-3; [0001]; [0010], [0017]-[0019], [0023]). 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Davis et al. (US 20180363418) in view of Penno (US 20060076133).
Davis discloses the invention substantially as claimed and as discussed above.
Regarding claim 6: Davis is silent regarding cementing and thus, does not explicitly disclose a cementing tool disposed radially inwardly of the top sub in a cementing position of the system and removed therefrom after completion of a cementing operation. Penno discloses that a cementing tool can be disposed radially inwardly of the top sub in a cementing position of the system and removed therefrom after completion of a cementing operation (Fig. 1a-2; abstr.; [0007], [0022], [0023]). Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art and the benefit of the cited art to have configured the system of Davis to include a cementing tool disposed radially inwardly of the top sub in a cementing position of the system and removed therefrom after completion of a cementing operation as taught by Penno. As Penno discloses that a well completion usually requires both a gravel packing operation and a cementing operation and as both of these completion operations are well known, it would have been within routine skill to have selected a configuration allowing both cementing and gravel packing from a finite selection of available, desired, and well-known completion operations. Such an addition and configuration would have been predictable with a reasonable expectation for success and no unexpected results.
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Davis et al. (US 20180363418) in view of Reid et al. (US 20090314492).
Davis discloses the invention substantially as claimed and as discussed above.
Regarding claim 14: Davis is silent regarding a shear screw and thus, does not explicitly disclose that the release member is a shear screw. Reid discloses that a release member can be a shear member 20 and that shear members can be a pin , shear ring, or the like ([0028], [0069]). Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art and the benefit of the cited art to have added a shear member to the system of Davis as taught by Reid. As both Davis and Reid disclose release members, as Reid discloses alternative release mechanisms, and as shearable fasteners are well-known in the art, it would have been within routine skill to have selected a release mechanism from a finite selection of available, desired, and well-known release mechanisms. Such an addition and configuration would have been predictable with a reasonable expectation for success and no unexpected results.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARAS P BEMKO whose telephone number is (571)270-1830.  The examiner can normally be reached on Monday-Friday 8:00-5:00 (EDT/EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Flynn can be reached on 571-272-9855.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Taras P Bemko/
Primary Examiner, Art Unit 3672
9/2/2022